DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-2, and 5 have been amended.    Claims 1-15 are pending in the present application.  

Response to Amendment
The Amendment by Applicants’ representative Ms. Carlyn Anne Burton on 03/07/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant’s amendments to claims 1-2, and 5 obviate the rejection.    
The rejection is hereby withdrawn.   

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant’s amendment to claim 1 obviates the rejection.    The rejection is hereby withdrawn. 

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment and argument have been fully considered, and are sufficient to overcome the rejection.  The rejection is hereby withdrawn.

This application is in condition for allowance except for the presence of withdrawn method claims 10-15 directed to inventions non-elected without traverse.  Furthermore, the withdrawn claims 10-15 drawn to product claims and different method of making are not subject After Election Without Traverse”.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

CANCEL claims 10-15.  

Conclusions
Claims 1-9 are allowed.

		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731